                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


ROCHE DIAGNOSTICS CORP.,

                       Plaintiff,

V.                                                            C.A. No. 17-189-LPS-CJB

MESO SCALE DIAGNOSTICS, LLC.,

                       Defendants.


MESO SCALE DIAGNOSTICS, LLC,

                       Counterclaim Plaintiff

V.


ROCHE DIAGNOSTICS CORP.
and BIOVERIS CORPORATION

                       Counterclaim Defendants


                                    MEMORANDUM ORDER

       Pending before the Court is Roche Diagnostic Corp.'s ("Roche") motion for summary

judgment. 1 (D.I. 170) The motion asks the Court to hold that Meso Scale Diagnostics, LLC

("Meso") is foreclosed from: (1) asserting direct and indirect infringement for sales to Roche ' s

dual-use customers; (2) arguing that Roche 's ProCell reagent is part of a "kit;" (3) arguing that a




1
 The Court provided a detailed summary of the background of this case, the relationship
between the parties, and the legal standard for summary judgment in its prior Memorandum
Opinion, which is incorporated herein by reference. (D.I. 153)
claimed Y-Linker element refers to a pre-bound linker; and (4) arguing that Roche's electrodes

are "di~posable."

       Having considered the parties ' briefing (D.I. 171 , 192,204) and related materials, and

having heard oral argument on July 23 ("Tr."),2 IT IS HEREBY ORDERED that Roche's

motion (D.I. 170) will be GRANTED IN PART and DENIED IN PART. Certain issues

presented in the motion will also remain under advisement, pending the Court' s review of

supplemental briefing being ordered, as explained below.

       1.      The parties' dispute with respect to direct infringement for dual-use customers

turns on the meaning of a 2003 License Agreement ("2003 Agreement") between IGEN and

Roche,3 in which Roche was granted "only for use in the Field(4 ], an irrevocable, perpetual, Non-

Exclusive ... license under the Licensed ECL Technology." (D.I. 175-1 Ex. 30 at A-1133 ,

§ 2.1) Stated differently, Roche was permitted to sell products covered by IGEN's patents for

certain "in-field" use, but not for "out-of-field" use. (Id. at A-1133) It is undisputed that some

of Roche's sales were to customers who used the product both in-field and out-of-field. (D.I.

171 at 9-10) The parties refer to such customers as dual-use customers.



2
 Daubert motions were also argued at the July 23 hearing. The Court will issue one or more
additional orders addressing those motions.
3
  To briefly summarize the relationship of the parties, IGEN was the original owner of certain
patents covering ECL technology. In 1995, IGEN and another Meso entity ("MST") entered into
a Joint Venture Agreement ("JV A"), wherein Meso obtained an exclusive license to IGEN' s
ECL technology for certain purposes. IGEN also granted a series of non-exclusive licenses to
Roche (or its predecessors) for the same technology in fields not covered by Meso's license. In
2003, BioVeris acquired IGEN' s ECL technology business, and, in 2007, Roche acquired
BioVeris. Thus, Roche is now the owner of the ECL patents, subject to Meso ' s exclusive
license. (See D.I. 153 at 1-4)
4
  "Field" is defined as "the analyzing of specimens taken from the human body," and does not
include "(A) life science research and/or development .. . , (B) patient self testing use; (C) drug
discovery and/or drug development . . . , or (D) veterinary, food, water, or environmental testing
or use." (D.I. 175-1 Ex. 30 at A-1131 , § 1.7(a)-(b))
                                                 2
       The issue presented by the motion is whether Roche is liable for sales to dual-use

customers. The 2003 Agreement, in defining "Field," provides in pertinent part:

       in the event a Product that has been sold or placed solely for the [in-field] uses
       specified [] above, is incidentally used outside those specified uses without the
       knowledge or consent of LLC or any of its Affiliate Sublicensees (without a duty
       to inquire or investigate), then such incidental use shall be considered inside the
       Field and such sale or placement shall not retroactively be considered outside the
       Field.

(Id. at A-1131-32, § 1.7(c)) (emphasis added) It is undisputed that Roche consented to the 2003

Agreement, including this definition of "Field." (Id. at A-1153)

       In earlier litigation (involving the same parties here) in the Delaware Court of Chancery,

Vice Chancellor Parsons had this to say about the "Field" provision of the 2003 Agreement:

"Meso conceivably may have viable [patent] infringement or other claims against Roche for its

actions since 2007, when it allegedly began operating deliberately outside of the Field." Meso

Scale Diagnostics, LLC v. Roche Diagnostics GmbH, 2014 WL 2919333, at *28 (Del. Ch. June

25, 2014), ajf'd, 116 A.3d 1244 (Del. 2015) (emphasis added). The Vice Chancellor' s statement

was dicta. See id. ("The question of whether Roche infringed on Meso' s ECL-related intellectual

property rights, however, is distinct from, and has no bearing on , the breach of contract claim

that Meso pursued at trial in this litigation.") (emphasis added). Still, Roche now seizes on this

language to argue that is liable only for deliberate out-of-field sales - and, therefore, not for

dual-use customers (as their out-of-field use was incidental and not known by or consented to by

Roche). (D.I. 171 at 14-16)

       This Court is not bound by the Chancery Court's interpretation of the Field provision.

Nevertheless, having undertaken an independent review of the 2003 Agreement, the Court

(consistent with the view of Vice Chancellor Parsons) concludes that, due to the "Field"

provision, Roche may be liable only for deliberate out-of-field sales, where "deliberate" is


                                                  3
defined as "non-incidental, and with knowledge or consent." (D.I. 175-1 Ex. 30 at A-1131-32)

Thus, Meso cannot prove infringement merely by pointing to sales to dual-use customers; it must

also show that Roche knew, at the time of sale, those dual-use customers would non-incidentally

use the product out-of-field. Otherwise, the sale cannot be the basis for a finding of patent

infringement. (Id. at A-1131-32)

       In opposing this conclusion, Meso faults Roche's reliance on§ 2.5 of the Agreement- an

enforcement mechanism whereby 65% of out-of-field sales would be paid to IGEN - a provision

to which Meso asserts it did not consent. (D.I. 192 at 8-10) Even assuming arguendo that Meso

did not consent to§ 2.5, Meso indisputably consented to§ 2.1 (the license rights) (D.I. 192 at 9),

which incorporates the definition of "Field" from§ 1.7. In this way, through§ 2.1, Meso in

effect "grant[ed] Roche a[] license to make non-deliberate out-of-field sales." (D.I. 192 at 9)

       Meso also argues that a second license agreement between IGEN and Roche in 2007

("2007 Agreement") superseded the 2003 Agreement. (D.I. 192 at 10) However, the section of

the 2007 Agreement upon which Meso relies is no more than an integration clause. (D.I. 192-1

Ex. 6 at 14, § 13.10) More pertinent is Section 13.8 of the 2007 Agreement, which expressly

states "the terms of this Agreement do not amend or supersede, and shall not be used to

interpret, the terms of the Existing License ... dated as of July 24, 2003 [i.e., the 2003

Agreement]." (Id.) (emphasis added) Based on this explicit language, the Court concludes that

the 2007 Agreement did not supersede the 2003 Agreement.

       Based on the briefing to date and oral argument, it is unclear how Meso believes the

record contains evidence from which a reasonable fact finder could find that Roche had

knowledge of non-incidental out-of-field use by dual-use customers. Meso will be provided a




                                                 4
limited, final opportunity to brief this point. The schedule and length for such briefing is

included at the end of this Order.

       2.      Roche's motion for summary judgment directed at inducing infringement by dual-

use customers is DENIED.

       "In order to succeed on a claim of inducement, the patentee must show, first that there

has been direct infringement," and "second that the alleged infringer knowingly induced

infringement and possessed specific intent to encourage another' s infringement." Minn. Mining

& Mfg Co. v. Chemque, Inc., 303 F.3d 1294, 1304-05 (Fed. Cir. 2002). The principal dispute

here relates to how the rights granted under the 2003 Agreement to Roche interact with what

Meso must show to prove Roche met the intent element of induced infringement. (Compare D .I.

171 at 18-19 with D.I. 192 at 13) Roche contends that Meso must prove that Roche intended to

encourage dual-use customers' out-of-field use. Meso counters that, because the asserted claims

do not have a field-of-use limitation, that limitation (even if present in the 2003 Agreement) does

not impact the intent element.

       The Court agrees with Roche. If all of the acts that Roche induced were licensed under

the 2003 Agreement - so those acts could not give rise to liability for patent infringement - then

Roche lacked a specific intent to induce acts constituting patent infringement. See generally

Commil USA, LLC v. Cisco Sys., Inc., 135 S.Ct. 1920, 1926, (2015) (stating that liability for

inducement "can only attach if the defendant knew of the patent and knew as well that the

induced acts constitute patent infringement") (internal quotation marks omitted); Manville Sales

Corp. v. Paramount Sys. , Inc., 917 F.2d 544, 553 (Fed. Cir. 1990) ("It must be established that

the defendant possessed specific intent to encourage another' s infringement and not merely that

the defendant had knowledge of the acts alleged to constitute inducement."). It is not enough for



                                                 5
Meso to show that Roche encouraged customers to use its products, generally, and that some

customers incidentally used the products out-of-field, because that incidental out-of-field use

would not constitute patent infringement under the 2003 Agreement. (D.I. 175-1 Ex. 30 at A-

1133, § l.7(c); see also 35 U.S.C. § 271(a) ("[W]hoever without authority makes, uses, offers to

sell, or sells any patented invention ... infringes the patent.") (emphasis added); McCoy v.

Mitsuboshi Cutlery, Inc., 67 F.3d 917, 920 (Fed. Cir. 1995) ("A licensee, of course, has

an affirmative defense to a claim of patent infringement."). Instead, Meso must provide

evidence that Roche specifically intended to encourage customers' non-incidental out-of-field

use, in violation of the 2003 Agreement.

       Despite agreeing with Roche's view of what Meso must prove, the Court concludes that

the evidence in the record, taken in the light most favorable to Meso, is sufficient to permit a

reasonable factfinder to find that Meso has proven Roche acted with the requisite intent. (See,

e.g., D.I. 192 at 15-16) (citing evidence) The specific intent element "requires that the alleged

infringer knew or should have known his actions would induce actual infringement." Eli Lilly &

Co. v. Teva Parenteral Meds., Inc., 845 F.3d 1357, 1364 (Fed. Cir. 2017) (internal quotation

marks omitted; emphasis added). Therefore, summary judgment with respect to induced

infringement is denied.

       3.      Roche's motion for summary judgment directed at contributory infringement by

dual-use customers is GRANTED.

       To establish liability for contributory infringement, "the patent owner must show ... :

1) that there is direct infringement, 2) that the accused infringer had knowledge of the patent,

3) that the component has no substantial noninfringing uses, and 4) that the component is a

material part of the invention." Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321 , 1326 (Fed. Cir.



                                                 6
2010) (emphasis added). Meso ' s contributory infringement claim is based on Roche ' s use and

sale of "ECL machines and ECLIA kits." (D.1. 10 at ,r,r 36, 48, 59, 72, 85, 98, 111 , 122, 134)

However, a reasonable factfinder could find only that those ECL machines and kits have a

substantial noninfringing use: in-field (licensed) use. (D.I. 175-1 Ex. 30 at A-1131-33, § 1.7,

2.1) Therefore, summary judgment is granted.

         4.      Roche' s motion for summary judgment directed at Meso ' s construction of kit is

DENIED.

         The parties dispute whether Roche' s ProCell reagent is part of a "kit" (D.I. 171 at 22-23;

D.I. 192 at 17-19), which the Court construed as "a set of materials packaged to be used

together" (D.I. 114 at 5). To be clear, the Court has already rejected Meso's view- articulated

in, for instance, D.I. 192 at 18 -that placing all of the reagents in Roche' s ECL instrument

necessarily renders the reagents a "kit" (D.I. 114 at 5-6). There is, however, a genuine dispute of

fact as to whether packaging and shipping ProCell separately nonetheless makes the accused

product a "kit" if ProCell is intended to be used with other reagents. That is, a reasonable

factfinder could find that the accused product constitutes a set of materials packaged to be used

together. Thus, summary judgment is denied.

         5.      Roche's motion with respect to the Y-Linker element turns on whether claim 10

of the '607 Patent refers to (1) a pre-bound form of the Y component (Meso's view) or (2) the Y

component as it exists when bound to the X and Z component (Roche's view).5 Roche argues


5   The relevant portion of claim 10 provides:
                 A compound having the structure: X-Y-Z
                Wherein X represents one or more analytes of interest of analogues of the
         analytes of interest. .. ; Y comprises a linker group attached to and positioned
         between X and Z at a 4 position of a 4' -methyl substituted bipyridal group of Z ...
         wherein Y is selected from.... -CH2-(CH2)n-COOH.

                                                  7
that its Y component is -CH2-(CH2)n-C=O- (a carbonyl), which is distinct from the claimed -

COOH (a carboxylic acid). (D.1. 171 at 25) Meso responds, and Roche concedes, that a POSA

would know that a -COOH would almost never exist after being covalently bonded to an analyte

(the X and Z). (D.I. 192 at 19) Meso then argues that one skilled in the art would know that

claim 10 refers to the pre-bound form of the linker. (Id.)

       During oral argument, Meso claimed that Roche had admitted its products are covered by

claim 10, but the reference Meso cited does not reveal such an admission. (Tr. at 62 (citing

Meso Scale Exhibit 22 at 22); see also D.I. 192-1 Ex. 22 at 22 (Meso 's expert stating that POSA

would read Y-linker as pre-bound form) ; D.I. 192-1 Ex. 21 at 23 (Roche denying its products

have claimed linker group)) The Court will require additional briefing (as explained further

below) to resolve what appears to be a claim construction dispute. (See Tr. at 30, 62)

       6.      Roche's motion for summary judgment directed at Meso's construction of

disposable electrodes is DENIED.

       The parties dispute whether Roche' s platinum electrodes, which can be used 50,000-

100,000 times, are nonetheless "disposable" within the meaning of the IGEN/Meso JVA. 6

(D.I. 171 at 26) It is uncontested that Roche's electrodes are reusable. Still, Meso contends that

because Roche's electrodes may be replaced during the lifetime of the ECL instrument, the

reusable electrodes may still be found to be disposable. (D .I. 192 at 22-23) 7



(D.I. 174-1 Ex. 68 at A02102)
6
 Meso's exclusive license is controlled by the JVA, which limits Meso's rights to "disposable
electrodes." (D.I. 173-3 Ex. 19 at A-615) Meso does not have an exclusive right to use ECL
systems that utilize "non-disposable" (e.g., permanent) electrodes. (Id.)
7
 Roche contends that Meso is judicially estopped from making this argument because, in a prior
case in the District of Maryland, Meso distinguished its product from IGEN's by pointing to its
electrode's disposability. (D.1. 171 at 26-27) The Court disagrees. The District of Maryland
Special Master did not define what constitutes "permanent" and "disposable" electrodes. (See
                                                 8
       The record contains evidence pertaining to the intent of the parties to the NA - Mesa

and IGEN - when they used "disposable" in their agreement. (See, e.g., D.I. 192 at 24) ( citing

evidence) "Determining the intent of the parties [in a contract] is a question of fact. " Delaware

Bay Surgical Services, P. C. v. Swier, 900 A.2d 646, 650 (Del. 2006); see also D.I. 173-1 Ex. 3 at

§ 8) (stating Delaware law applies to NA). A reasonable factfinder could find that the parties

intended "disposable" in the NA to include an electrode used up to 100,000 times (or more) as

long as it might be replaced during the lifetime of the ECL instrument with which it was used.

Therefore, summary judgment is denied.

       IT IS FURTHER ORDERED that the parties shall submit supplemental letter briefs

addressing the outstanding issues identified in paragraphs (1) and (5) above, as follows: (a)

simultaneous opening briefs, not to exceed five pages (i .e., a single letter per side of no more

than five pages addressing both of the outstanding issues), due September 20; (b) simultaneous

answering briefs, not to exceed five pages, due September 25; and (c) simultaneous reply briefs,

not to exceed three pages, due September 27.

       IT IS FURTHER ORDERED that the parties shall meet and confer and, no later than

September 16, submit a proposed redacted version of this Order, should they believe they can

satisfy the standard for redacting any portion of the Order. Thereafter, the Court will issue a

public version of this Order.




September 13, 2019                                    HONORABLE LEONARD P. STARK
Wilmington, Delaware                                  UNITED STATES DISTRICT JUDGE

D.I. 173-2 Ex. 11 at A-418) ("MSD' s use of the multi-array technology has focused on the[] use
of ... disposable electrodes . . . . In contrast, the ECL technology exploited by Igen ...
measures each sample sequentially, through a flow cell using a permanently installed
electrode.")

                                                  9
